DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 04 February 2021 is acknowledged and entered.  Following the amendment, claims 2 and 10 are canceled, and claims 1, 3, 9 and 11 are amended.    
Currently, claims 1, 3-9, 11-15, 23-26 and 28 are pending, and claims 1, 3, 5-9 and 11-15 are under consideration. Claims 4, 23-26 and 28 remain withdrawn from further consideration as being drawn to a non-elected invention. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 2 and 10 are moot as the applicant has canceled the claims.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-9 and 11-15 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the reasons of record set forth in the last Office Action mailed on 10/6/2020, at page 3.   
Applicants argument filed on 04 February 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 6 of the response, the applicant argues, regarding claim 1, that the application demonstrates that increased production of IL-22 in ILC3 cells is associated with increased expression of epithelial reactivity and repair genes and protection from inflammation, IBD, and translocation of gut bacteria in vivo; and discloses that diseases associated with ILC3 cells may be treated by methods of the claims including infection, inflammation, neoplasia including colorectal cancer, and altered gut physiology, and the practical purpose of increasing IL-22 production in ILC3 cells and the benefit such increased production in treating disease is therefore not unclear. 
This argument is not persuasive because, while the application demonstrates that increased production of IL-22 in ILC3 cells is associated with increased expression of epithelial reactivity and repair genes, such represents a mechanism of the method, and does not define the patient population.  Additionally, in the real world of disease treatment, one skilled in the art would not understand what a diseases associated with ILC3 cells is, as such is not an art-recognized term.  Further, according to the specification, the disease that can be treated by the claimed method is infection, inflammation, neoplasia, or altered gut physiology (page 3, lines 1-2, for example), which encompass majority of diseases.  However, IL-22 is a pro- and anti-inflammatory cytokine, and is upregulated in many chronic inflammatory diseases.  Therefore, without defining which disease or patient population is in need of   increasing production of IL-22 by ILC3s, the metes and bounds of the claim, therefore, cannot be determined.
At page 7 of the response, the applicant argues, regarding claims 8 and 14, that a subject that is not otherwise in need of such treatment is defined in the application as one who has not been previously diagnosed with a disorder for which a RET agonist is an identified form of treatment.
This argument is not persuasive because the claims are directed to a method of treatment, not a method of no treatment.  Therefore, it is unclear what such claims are for; do they indicate something else other than the method of treatment?
At page 7 of the response, the applicant argues, regarding claim 9, that a disease associated with ILC3s is defined in the application as a disease or disorder in which ILC3 plays some role in the development, maintenance, or worsening of the disease or disorder. The application proceeds to provide examples of such diseases, including infection, inflammation, neoplasia, and altered gut physiology.
This argument is not persuasive for the reasons of record and above.  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 1, 3, 5-9 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating certain diseases such as infection of intestine with an agonist of RET, does not reasonably provide enablement for a method of treating any or all diseases by increasing production of IL-22 by ILC3s such as neoplasia including colorectal cancer with the same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Applicants argument filed on 04 February 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 8-9 of the response, the applicant argues that the application demonstrates that activation of ILC3s with all or distinct GDNF Family binding Receptor alpha (GFRa)/GFRa ligand (GFL) pairs increases expression of IL-22 despite normal expression of other ILC3-related genes (Example 3, FIGs. 3D and 10C); that increased production of IL-22 in ILC3 cells in vivo is associated with therapeutic benefits, such that increased production of IL-22 in ILC3 cells due to increased RET activity results in mice that have increased expression of epithelial reactivity and repair genes (FIGs. 2B and 71) and are protected from inflammation, IBD, and translocation of gut bacteria (FIGs. 2C-2J and 8); and that there was a high level of skill in the art at the time this application was filed that would enable a person skilled in the art to practice the claimed invention without undue experimentation, as RET agonists were well-known in the art. 
This argument is not persuasive because, according to the specification, the disease that can be treated by the claimed method is infection, inflammation, neoplasia including colorectal cancer, or altered gut physiology (page 3, lines 1-2, for example); which encompass majority of diseases.  However, IL-22 is a pro- and anti-inflammatory cytokine, and is upregulated in many chronic inflammatory diseases; and not all encompassed diseases would be benefit from increased production of IL-22 in ILC3 cells.  In addition, contrary to the disclosure of the specification, the art has recognized that IL-22 may promote colon cancer growth.  Therefore, it would not be predictable whether the claimed method would be suitable for any or all diseases/ conditions encompassed; and to determine such, such as treating neoplasia including colorectal cancer with the claimed method, cannot be considered routine in the art.  

Conclusion:
No claim is allowed.

Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DONG JIANG/
Primary Examiner, Art Unit 1646
5/4/21